Exhibit 10.2

AEGLEA BIOTHERAPEUTICS, INC.

2016 EQUITY INCENTIVE PLAN

(Amended on October 8, 2018)

1. PURPOSE. The purpose of this Plan is to provide incentives to attract, retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company, and any Parents, Subsidiaries and
Affiliates that exist now or in the future, by offering them an opportunity to
participate in the Company’s future performance through the grant of Awards.
Capitalized terms not defined elsewhere in the text are defined in Section 28.

2. SHARES SUBJECT TO THE PLAN.

2.1. Number of Shares Available. Subject to Sections 2.6 and 21 and any other
applicable provisions hereof, the total number of Shares reserved and available
for grant and issuance pursuant to this Plan as of the date of adoption of the
Plan by the Board, is 4,063,642, plus that number of reserved shares not issued
or subject to outstanding grants under the Company’s 2015 Equity Incentive Plan
(the “Prior Plan”) on the Effective Date (as defined below), plus (a) shares
that are subject to stock options or other awards granted under the Prior Plan
that cease to be subject to such stock options or other awards by forfeiture or
otherwise after the Effective Date, (b) shares issued under the Prior Plan
before or after the Effective Date pursuant to the exercise of stock options
that are, after the Effective Date, forfeited, (c) shares issued under the Prior
Plan that are repurchased by the Company at the original issue price and (d)
shares that are subject to stock options or other awards under the Prior Plan
that are used to pay the exercise price of an option or withheld to satisfy the
tax withholding obligations related to any award.

2.2. Lapsed, Returned Awards. Shares subject to Awards, and Shares issued under
the Plan under any Award, will again be available for grant and issuance in
connection with subsequent Awards under this Plan to the extent such Shares: (a)
are subject to issuance upon exercise of an Option or SAR granted under this
Plan but which cease to be subject to the Option or SAR for any reason other
than exercise of the Option or SAR; (b) are subject to Awards granted under this
Plan that are forfeited or are repurchased by the Company at the original issue
price; (c) are subject to Awards granted under this Plan that otherwise
terminate without such Shares being issued; or (d) are surrendered pursuant to
an Exchange Program. To the extent an Award under the Plan is paid out in cash
or other property rather than Shares, such cash payment will not result in
reducing the number of Shares available for issuance under the Plan. Shares used
to pay the exercise price of an Award or withheld to satisfy the tax withholding
obligations related to an Award will become available for future grant or sale
under the Plan. For the avoidance of doubt, Shares that otherwise become
available for grant and issuance because of the provisions of this Section 2.2
shall not include Shares subject to Awards that initially became available
because of the substitution clause in Section 21.2 hereof.

2.3. Minimum Share Reserve. At all times the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Awards granted under this Plan.

2.4. Automatic Share Reserve Increase. The number of Shares available for grant
and issuance under the Plan shall be increased on January 1, of each of 2019
through 2028, by the lesser of (a) four percent (4%) of the number of issued and
outstanding Shares on each December 31 immediately prior to the date of increase
or (b) such number of Shares determined by the Board.

2.5. Limitations. No more than 8,200,000 Shares shall be issued pursuant to the
exercise of ISOs. No Participant will be eligible to receive more than 400,000
Shares in any calendar year under this Plan pursuant to the grant of Awards
except that new Employees (including new Employees who are also officers and
directors) are eligible to receive up to a maximum of 775,000 Shares in the
calendar year in which they commence their employment.

 

--------------------------------------------------------------------------------

 

2.6. Adjustment of Shares. If the number of outstanding shares of Common Stock
of the Company is changed by a stock dividend, recapitalization, stock split,
reverse stock split, subdivision, combination, reclassification or similar
change in the capital structure of the Company, without consideration, then (a)
the number of Shares reserved for issuance and future grant under the Plan set
forth in Section 2.1, including Shares reserved under sub-clauses (a)-(d) of
Section 2.1, (b) the Exercise Prices of and number of Shares subject to
outstanding Options and SARs, (c) the number of Shares subject to other
outstanding Awards, (d) the maximum number of Shares that may be issued as ISOs
set forth in Section 2.5, (e) the maximum number of Shares that may be issued to
an individual or to a new Employee in any one calendar year set forth in Section
2.5, and (f) the number of Shares that may be granted as Awards to Non-Employee
Directors as set forth in Section 12, shall be proportionately adjusted, subject
to any required action by the Board or the stockholders of the Company and in
compliance with applicable securities laws; provided that fractions of a Share
will not be issued.

3. ELIGIBILITY. ISOs may be granted only to Employees. All other Awards may be
granted to Employees, Consultants, Directors and Non-Employee Directors;
provided such Consultants, Directors and Non-Employee Directors render bona fide
services not in connection with the offer and sale of securities in a
capital-raising transaction.

4. ADMINISTRATION.

4.1. Committee Composition; Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan, except,
however, the Board shall establish the terms for the grant of an Award to
Non-Employee Directors. The Committee will have the authority to:

(a) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;

(b) prescribe, amend and rescind rules and regulations relating to this Plan or
any Award;

(c) select persons to receive Awards;

(d) determine the form and terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may
vest and be exercised (which may be based on performance criteria) or settled,
any vesting acceleration or waiver of forfeiture restrictions, the method to
satisfy tax withholding obligations or any other tax liability legally due and
any restriction or limitation regarding any Award or the Shares relating
thereto, based in each case on such factors as the Committee will determine;

(e) determine the number of Shares or other consideration subject to Awards;

(f) determine the Fair Market Value in good faith and interpret the applicable
provisions of this Plan and the definition of Fair Market Value in connection
with circumstances that impact the Fair Market Value, if necessary;

(g) determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent,
Subsidiary or Affiliate;

(h) grant waivers of Plan or Award conditions;

(i) determine the vesting, exercisability and payment of Awards;

(j) correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;

(k) determine whether an Award has been earned;

 

--------------------------------------------------------------------------------

 

(l) determine the terms and conditions of any, and to institute any Exchange
Program;

(m) reduce or waive any criteria with respect to Performance Factors;

(n) adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships provided that such adjustments are consistent with
the regulations promulgated under Section 162(m) of the Code with respect to
persons whose compensation is subject to Section 162(m) of the Code;

(o) adopt rules and/or procedures (including the adoption of any subplan under
this Plan) relating to the operation and administration of the Plan to
accommodate requirements of local law and procedures outside of the United
States;

(p) make all other determinations necessary or advisable for the administration
of this Plan;

(q) delegate any of the foregoing to a subcommittee consisting of one or more
executive officers pursuant to a specific delegation as permitted by applicable
law, including Section 157(c) of the Delaware General Corporation Law; and

(r) to exercise negative discretion on Performance Awards, reducing or
eliminating the amount to be paid to Participants.

4.2. Committee Interpretation and Discretion. Any determination made by the
Committee with respect to any Award shall be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination shall be final and
binding on the Company and all persons having an interest in any Award under the
Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement shall be submitted by the Participant or Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant. The Committee may delegate to one or
more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
shall be final and binding on the Company and the Participant.

4.3. Section 162(m) of the Code and Section 16 of the Exchange Act. When
necessary or desirable for an Award to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee administering the
Plan in accordance with the requirements of Rule 16b-3 and Section 162(m) of the
Code shall consist of at least two individuals, each of whom qualifies as (a) a
Non- Employee Director under Rule 16b-3, and (b) an “outside director” pursuant
to Code Section 162(m) and the  regulations  issued  thereunder.  At least two
(or a majority if more than two then serve on the Committee) such “outside
directors” shall approve the grant of such Award and timely determine (as
applicable) the Performance Period and any Performance Factors upon which
vesting or settlement of any portion of such Award is to be subject. When
required by Section 162(m) of the Code, prior to settlement of any such Award at
least two (or a majority if more than two then serve on the Committee) such
“outside directors” then serving on the Committee shall determine and certify in
writing the extent to which such Performance Factors have been timely achieved
and the extent to which the Shares subject to such Award have thereby been
earned. Awards granted to Participants who are subject to Section 16 of the
Exchange Act must be approved by two or more “non-employee directors” (as
defined in the regulations promulgated under Section 16 of the Exchange Act).
With respect to Participants whose compensation is subject to Section 162(m) of
the Code, and provided that such adjustments are consistent with the regulations
promulgated under Section 162(m) of the Code, the Committee may adjust the
performance goals to account for changes in law and accounting and to make such
adjustments as the Committee deems necessary or appropriate to reflect the
impact of extraordinary or unusual items, events or circumstances to avoid
windfalls or hardships, including without limitation (a) restructurings,
discontinued operations, extraordinary items, and other unusual or non-recurring
charges, (b) an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management, or (c)
a change in accounting standards required by generally accepted accounting
principles.

 

--------------------------------------------------------------------------------

 

4.4. Documentation. The Award Agreement for a given Award, the Plan and any
other documents may be delivered to, and accepted by, a Participant or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements.

4.5. Foreign Award Recipients. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries and Affiliates operate or have employees or other
individuals eligible for Awards, the Committee, in its sole discretion, shall
have the power and authority to: (a) determine which Subsidiaries and Affiliates
shall be covered by the Plan; (b) determine which individuals outside the United
States are eligible to participate in the Plan; (c) modify the terms and
conditions of any Award granted to individuals outside the United States to
comply with applicable foreign laws; (d) establish subplans and modify exercise
procedures and other terms and procedures, to the extent the Committee
determines such actions to be necessary or advisable (and such subplans and/or
modifications shall be attached to this Plan as appendices); provided, however,
that no such subplans and/or modifications shall increase the share limitations
contained in Section 2.1 hereof; and (e) take any action, before or after an
Award is made, that the Committee determines to be  necessary or advisable to
obtain approval or comply with any local governmental regulatory exemptions or
approvals. Notwithstanding the foregoing, the Committee may not take any actions
hereunder, and no Awards shall be granted, that would violate the Exchange Act
or any other applicable United States securities law, the Code, or any other
applicable United States governing statute or law.

5. OPTIONS. An Option is the right but not the obligation to purchase a Share,
subject to certain conditions, if applicable. The Committee may grant Options to
eligible Employees, Consultants and Directors and will determine whether such
Options will be Incentive Stock Options within the meaning of the Code (“ISOs”)
or Nonqualified Stock Options (“NSOs”), the number of Shares subject to the
Option, the Exercise Price of the Option, the period during which the Option may
vest and be exercised, and all other terms and conditions of the Option, subject
to the following terms of this section.

5.1. Option Grant. Each Option granted under this Plan will identify the Option
as an ISO or an NSO. An Option may be, but need not be, awarded upon
satisfaction of such Performance Factors during any Performance Period as are
set out in advance in the Participant’s individual Award Agreement. If the
Option is being earned upon the satisfaction of Performance Factors, then the
Committee will: (a) determine the nature, length and starting date of any
Performance Period for each Option; and (b) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to Options
that are subject to different performance goals and other criteria.

5.2. Date of Grant. The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, or a specified future
date. The Award Agreement will be delivered to the Participant within a
reasonable time after the granting of the Option.

5.3. Exercise Period. Options may be vested and exercisable within the times or
upon the conditions as set forth in the Award Agreement governing such Option;
provided, however, that no  Option will be exercisable after the expiration of
ten (10) years from the date the Option is granted; and provided further that no
ISO granted to a person who, at the time the ISO is granted, directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Parent or Subsidiary (“Ten
Percent Stockholder”) will be exercisable after the expiration of five (5) years
from the date the ISO is granted. The Committee also may provide for Options to
become exercisable at one time or from time to time, periodically or otherwise,
in such number of Shares or percentage of Shares as the Committee determines.

5.4. Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted; provided that: (a) the Exercise Price of
an Option will be not less than one hundred percent (100%) of the Fair Market
Value of the Shares on the date of grant and (b) the Exercise Price of any ISO
granted to a Ten Percent Stockholder will not be less than one hundred ten
percent (110%) of the Fair Market Value of the Shares on the date of grant.
Payment for the Shares purchased may be made in accordance with Section 11 and
the Award Agreement and in accordance with any procedures established by the
Company.

 

--------------------------------------------------------------------------------

 

5.5. Method of Exercise. Any Option granted hereunder will be vested and
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Committee and set forth in the Award Agreement.
An Option may not be exercised for a fraction of a Share. An Option will be
deemed exercised when the Company receives: (a) notice of exercise (in such form
as the Committee may specify from time to time) from the person entitled to
exercise the Option, and (b) full payment for the Shares with respect to which
the Option is exercised (together with applicable withholding taxes). Full
payment may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 2.6 of the Plan. Exercising an Option in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

5.6. Termination of Service. If the Participant’s Service terminates for any
reason except for Cause or the Participant’s death or Disability, then the
Participant may exercise such Participant’s Options only to the extent that such
Options would have been exercisable by the Participant on the date Participant’s
Service terminates no later than three (3) months after the date Participant’s
Service terminates (or such shorter or longer time period as may be determined
by the Committee, with any exercise beyond three (3) months after the date
Participant’s employment terminates deemed to be the exercise of an NSO), but in
any event no later than the expiration date of the Options.

(a) Death. If the Participant’s Service terminates because of the Participant’s
death (or the Participant dies within three (3) months after Participant’s
Service terminates other than for Cause or because of the Participant’s
Disability), then the Participant’s Options may be exercised only to the extent
that such Options would have been exercisable by the Participant on the date
Participant’s Service terminates and must be exercised by the Participant’s
legal representative, or authorized assignee, no later than twelve (12) months
after the date Participant’s Service terminates (or such shorter time period not
less than six (6) months or longer time period as may be determined by the
Committee), but in any event no later than the expiration date of the Options.

(b) Disability. If the Participant’s Service terminates because of the
Participant’s Disability, then the Participant’s Options may be exercised only
to the extent that such Options would have been exercisable by the Participant
on the date Participant’s Service terminates and must be exercised by the
Participant (or the Participant’s legal representative or authorized assignee)
no later than twelve (12) months after the date Participant’s Service terminates
(with any exercise beyond (a) three (3) months after the date Participant’s
employment terminates when the termination of Service is for a Disability that
is not a “permanent and total disability” as defined in Section 22(e)(3) of the
Code, or (b) twelve (12) months after the date Participant’s employment
terminates when the termination of Service is for a Disability that is a
“permanent and total disability” as defined in Section 22(e)(3) of the Code,
deemed to be exercise of an NSO), but in any event no later than the expiration
date of the Options.

(c) Cause. If the Participant is terminated for Cause, then Participant’s
Options shall expire on such Participant’s date of termination of Service, or at
such later time and on such conditions as are determined by the Committee, but
in any no event later than the expiration date of the Options. Unless otherwise
provided in the Award Agreement, Cause shall have the meaning set forth in the
Plan.

5.7. Limitations on Exercise. The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Participant from exercising the Option for
the full number of Shares for which it is then exercisable.

5.8. Limitations on ISOs. With respect to Awards granted as ISOs, to the extent
that the aggregate Fair Market Value of the Shares with respect to which such
ISOs are exercisable for the first time by the Participant during any calendar
year (under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as NSOs. For
purposes of this Section 5.8, ISOs will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted. In the event
that the Code or the regulations promulgated thereunder

 

--------------------------------------------------------------------------------

 

are amended after the Effective Date to provide for a different limit on the
Fair Market Value of Shares permitted to be subject to ISOs, such different
limit will be automatically incorporated herein and will apply to any Options
granted after the effective date of such amendment.

5.9. Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted. Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the Code.
Subject to Section 18 of this Plan, by written notice to affected Participants,
the Committee may reduce the Exercise Price of outstanding Options without the
consent of such Participants; provided, however, that the Exercise Price may not
be reduced below the Fair Market Value on the date the action is taken to reduce
the Exercise Price.

5.10. No Disqualification. Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.

6. RESTRICTED STOCK AWARDS. A Restricted Stock Award is an offer by the Company
to sell to an eligible Employee, Consultant, or Director of Shares that are
subject to restrictions (“Restricted Stock”). The Committee will determine to
whom an offer will be made, the number of Shares the Participant may purchase,
the Purchase Price, the restrictions under which the Shares will be subject and
all other terms and conditions of the Restricted Stock Award, subject to the
Plan.

6.1. Restricted Stock Purchase Agreement. All purchases under a Restricted Stock
Award will be evidenced by an Award Agreement. Except as may otherwise be
provided in an Award Agreement, a Participant accepts a Restricted Stock Award
by signing and delivering to the Company an Award Agreement with full payment of
the Purchase Price, within thirty (30) days from the date the Award Agreement
was delivered to the Participant. If the Participant does not accept such Award
within thirty (30) days, then the offer of such Restricted Stock Award will
terminate, unless the Committee determines otherwise.

6.2. Purchase Price. The Purchase Price for a Restricted Stock Award will be
determined by the Committee and may be less than Fair Market Value on the date
the Restricted Stock Award is granted. Payment of the Purchase Price must be
made in accordance with Section 11 of the Plan, and the Award Agreement and in
accordance with any procedures established by the Company.

6.3. Terms of Restricted Stock Awards. Restricted Stock Awards will be subject
to such restrictions as the Committee may impose or are required by law. These
restrictions may be based on completion of a specified number of years of
service with the Company or upon completion of Performance Factors, if any,
during any Performance Period as set out in advance in the Participant’s Award
Agreement. Prior to the grant of a Restricted Stock Award, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Restricted Stock Award; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Shares that may be awarded to the Participant. Performance Periods may overlap
and a Participant may participate simultaneously with respect to Restricted
Stock Awards that are subject to different Performance Periods and having
different performance goals and other criteria.

6.4. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

7. STOCK BONUS AWARDS. A Stock Bonus Award is an award to an eligible Employee,
Consultant, or Director of Shares for Services to be rendered or for past
Services already rendered to the Company or any Parent, Subsidiary or Affiliate.
All Stock Bonus Awards shall be made pursuant to an Award Agreement. No payment
from the Participant will be required for Shares awarded pursuant to a Stock
Bonus Award.

 

--------------------------------------------------------------------------------

 

7.1. Terms of Stock Bonus Awards. The Committee will determine the number of
Shares to be awarded to the Participant under a Stock Bonus Award and any
restrictions thereon. These restrictions may be based upon completion of a
specified number of years of service with the Company or upon satisfaction of
performance goals based on Performance Factors during any Performance Period as
set out in advance in the Participant’s Stock Bonus Agreement. Prior to the
grant of any Stock Bonus Award the Committee shall: (a) determine the nature,
length and starting date of any Performance Period for the Stock Bonus Award;
(b) select from among the Performance Factors to be used to measure performance
goals; and (c) determine the number of Shares that may be awarded to the
Participant. Performance Periods may overlap and a Participant may participate
simultaneously with respect to Stock Bonus Awards that are subject to different
Performance Periods and different performance goals and other criteria.

7.2. Form of Payment to Participant. Payment may be made in the form of cash,
whole Shares, or a combination thereof, based on the Fair Market Value of the
Shares earned under a Stock Bonus Award on the date of payment, as determined in
the sole discretion of the Committee.

7.3. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

8. STOCK APPRECIATION RIGHTS. A Stock Appreciation Right (“SAR”) is an award to
an eligible Employee, Consultant, or Director that may be settled in cash, or
Shares (which may consist of Restricted Stock), having a value equal to (a) the
difference between the Fair Market Value on the date of exercise over the
Exercise Price multiplied by (b) the number of Shares with respect to which the
SAR is being settled (subject to any maximum number of Shares that may be
issuable as specified in an Award Agreement).  All SARs shall be made pursuant
to an Award Agreement.

8.1. Terms of SARs. The Committee will determine the terms of each SAR
including, without limitation: (a) the number of Shares subject to the SAR; (b)
the Exercise Price and the time or times during which the SAR may be settled;
(c) the consideration to be distributed on settlement of the SAR; and (d) the
effect of the Participant’s termination of Service on each SAR.  The Exercise
Price of the SAR will be determined by the Committee when the SAR is granted,
and may not be less than Fair Market Value. A SAR may be awarded upon
satisfaction of Performance Factors, if any, during any Performance Period as
are set out in advance in the Participant’s individual Award Agreement. If the
SAR is being earned upon the satisfaction of Performance Factors, then the
Committee will: (x) determine the nature, length and starting date of any
Performance Period for each SAR; and (y) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to SARs
that are subject to different Performance Factors and other criteria.

8.2. Exercise Period and Expiration Date. A SAR will be exercisable within the
times or upon the occurrence of events determined by the Committee and set forth
in the Award Agreement governing such SAR. The SAR Agreement shall set forth the
expiration date; provided that no SAR will be exercisable after the expiration
of ten (10) years from the date the SAR is granted.  The Committee may also
provide for SARs to become exercisable at one time or from time to time,
periodically or otherwise (including, without limitation, upon the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of the Shares subject to the SAR as the
Committee determines. Except as may be set forth in the Participant’s Award
Agreement, vesting ceases on the date Participant’s Service terminates (unless
determined otherwise by the Committee). Notwithstanding the foregoing, the rules
of Section 5.6 also will apply to SARs.

8.3. Form of Settlement. Upon exercise of a SAR, a Participant will be entitled
to receive payment from the Company in an amount determined by multiplying (a)
the difference between the Fair Market Value of a Share on the date of exercise
over the Exercise Price; times (b) the number of Shares with respect to which
the SAR is exercised. At the discretion of the Committee, the payment from the
Company for the SAR exercise may be in cash, in Shares of equivalent value, or
in some combination thereof. The portion of a SAR being settled may be paid
currently or on a deferred basis with such interest or dividend equivalent, if
any, as the Committee determines, provided that the terms of the SAR and any
deferral satisfy the requirements of Section 409A of the Code.

8.4. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

9. RESTRICTED STOCK UNITS. A Restricted Stock Unit (“RSU”) is an award to an
eligible Employee, Consultant, or Director covering a number of Shares that may
be settled in cash, or by issuance of those Shares (which

 

--------------------------------------------------------------------------------

 

may consist of Restricted Stock). All RSUs shall be made pursuant to an Award
Agreement.

9.1. Terms of RSUs. The Committee will determine the terms of an RSU including,
without limitation: (a) the number of Shares subject to the RSU; (b) the time or
times during which the RSU may be settled; (c) the consideration to be
distributed on settlement; and (d) the effect of the Participant’s termination
of Service on each RSU; provided that no RSU shall have a term longer than ten
(10) years. An RSU may be awarded upon satisfaction of such performance goals
based on Performance Factors during any Performance Period as are set out in
advance in the Participant’s Award Agreement. If the RSU is being earned upon
satisfaction of Performance Factors, then the Committee will: (x) determine the
nature, length and starting date of any Performance Period for the RSU; (y)
select from among the Performance Factors to be used to measure the performance,
if any; and (z) determine the number of Shares deemed subject to the RSU.
Performance Periods may overlap and participants may participate simultaneously
with respect to RSUs that are subject to different Performance Periods and
different performance goals and other criteria.

9.2. Form and Timing of Settlement. Payment of earned RSUs shall be made as soon
as practicable after the date(s) determined by the Committee and set forth in
the Award Agreement. The Committee, in its sole discretion, may settle earned
RSUs in cash, Shares, or a combination of both. The Committee may also permit a
Participant to defer payment under a RSU to a date or dates after the RSU is
earned provided that the terms of the RSU and any deferral satisfy the
requirements of Section 409A of the Code.

9.3. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

10. PERFORMANCE AWARDS. A Performance Award is an award to an eligible Employee,
Consultant, or Director of the Company or any Parent, Subsidiary or Affiliate of
a cash bonus or an award of Performance Shares denominated in Shares that may be
settled in cash, or by issuance of those Shares (which may consist of Restricted
Stock). Grants of Performance Awards shall be made pursuant to an Award
Agreement.

10.1. Types of Performance Awards. Performance Awards shall include Performance
Shares, Performance Units, and cash-based Awards as set forth in Sections
10.1(a), 10.1(b), and 10.1(c) below.

(a) Performance Shares. The Committee may grant Awards of Performance Shares,
designate the Participants to whom Performance Shares are to be awarded and
determine the number of Performance Shares and the terms and conditions of each
such Award. Performance Shares shall consist of a unit valued by reference to a
designated number of shares of Common Stock, the value of which may be paid to
the Participant by delivery of shares of Common Stock or, if set forth in the
instrument evidencing the Award, of such property as the Committee shall
determine, including, without limitation, cash, shares of Common Stock, other
property, or any combination thereof, upon the attainment of performance goals,
as established by the Committee, and other terms and conditions specified by the
Committee. The amount to be paid under an Award of Performance Shares may be
adjusted on the basis of such further consideration as the Committee shall
determine in its sole discretion.

(b) Performance Units. The Committee may grant Awards of Performance Units,
designate the Participants to whom Performance Units are to be awarded and
determine the number of Performance Units and the terms and conditions of each
such Award. Performance Units shall consist of a unit valued by reference to a
designated amount of property other than shares of Common Stock, which value may
be paid to the Participant by delivery of such property as the Committee shall
determine, including, without limitation, cash, shares of Common Stock, other
property, or any combination thereof, upon the attainment of performance goals,
as established by the Committee, and other terms and conditions specified by the
Committee.

(c) Cash-Settled Performance Awards. The Committee may also grant cash-settled
Performance Awards to Participants under the terms of this Plan. Such awards
will be based on the attainment of performance goals using the Performance
Criteria within this Plan that are established by the Committee for the relevant
performance period.

10.2. Terms of Performance Awards. The Committee will determine, and each Award
Agreement shall set forth, the terms of each Performance Award including,
without limitation: (a) the amount of any cash bonus, (b) the number of Shares
deemed subject to an award of Performance Shares; (c) the Performance Factors
and Performance

 

--------------------------------------------------------------------------------

 

Period that shall determine the time and extent to which each award of
Performance Shares shall be settled; (d) the consideration to be distributed on
settlement, and (e) the effect of the Participant’s termination of Service on
each Performance Award. In establishing Performance Factors and the Performance
Period the Committee will: (x) determine the nature, length and starting date of
any Performance Period; (y) select from among the Performance Factors to be
used; and (z) determine the number of Shares deemed subject to the award of
Performance Shares. Prior to settlement the Committee shall determine the extent
to which Performance Awards have been earned. Performance Periods may overlap
and Participants may participate simultaneously with respect to Performance
Awards that are subject to different Performance Periods and different
performance goals and other criteria. No Participant will be eligible to receive
more than $10,000,000 in Performance Awards in any calendar year under this
Plan.

10.3. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on the date Participant’s Service terminates
(unless determined otherwise by the Committee).

11. PAYMENT FOR SHARE PURCHASES. Payment from a Participant for Shares purchased
pursuant to this Plan may be made in cash or by check or, where approved for the
Participant by the Committee and where permitted by law (and to the extent not
otherwise set forth in the applicable Award Agreement):

(a) by cancellation of indebtedness of the Company to the Participant;

(b) by surrender of shares of the Company’s common stock by the Participant that
have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Award will be exercised or
settled;

(c) by waiver of compensation due or accrued to the Participant for services
rendered or to be rendered to the Company or a Parent or Subsidiary of the
Company;

(d) by consideration received by the Company pursuant to a broker-assisted or
other form of cashless exercise program implemented by the Company in connection
with the Plan;

(e) by any combination of the foregoing; or

(f) by any other method of payment as is permitted by applicable law.

12. GRANTS TO NON-EMPLOYEE DIRECTORS. Non-Employee Directors are eligible to
receive any type of Award offered under this Plan except ISOs. Awards pursuant
to this Section 12 may be automatically made pursuant to policy adopted by the
Board, or made from time to time as determined in the discretion of the Board.
The aggregate number of Shares subject to Awards granted to a Non- Employee
Director pursuant to this Section 12 in any calendar year shall not exceed
100,000.

12.1. Eligibility. Awards pursuant to this Section 12 shall be granted only to
Non-Employee Directors. A Non-Employee Director who is elected or re-elected as
a member of the Board will be eligible to receive an Award under this Section
12.

12.2. Vesting, Exercisability and Settlement. Except as set forth in Section 21,
Awards shall vest, become exercisable and be settled as determined by the Board.
With respect to Options and SARs, the exercise price granted to Non-Employee
Directors shall not be less than the Fair Market Value of the Shares at the time
that such Option or SAR is granted.

12.3. Election to receive Awards in Lieu of Cash. A Non-Employee Director may
elect to receive his or her annual retainer payments and/or meeting fees from
the Company in the form of cash or Awards or a combination thereof, as
determined by the Committee. Such Awards shall be issued under the Plan. An
election under this Section 12.3 shall be filed with the Company on the form
prescribed by the Company.

 

--------------------------------------------------------------------------------

 

13. WITHHOLDING TAXES.

13.1. Withholding Generally. Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan or a tax event occurs, the Company may require
the Participant to remit to the Company, or to the Parent, Subsidiary or
applicable Affiliate employing the Participant, an amount sufficient to satisfy
applicable U.S. federal, state, local and international withholding tax
requirements or any other tax or social insurance liability legally due from the
Participant prior to the delivery of Shares pursuant to exercise or settlement
of any Award. Whenever payments in satisfaction of Awards granted under this
Plan are to be made in cash, such payment will be net of an amount sufficient to
satisfy applicable U.S. federal, state, local and international withholding tax
or social insurance requirements or any other tax liability legally due from the
Participant. The Fair Market Value of the Shares will be determined as of the
date that the taxes are required to be withheld and such Shares shall be valued
based on the value of the actual trade or, if there is none, the Fair Market
Value of the Shares as of the previous trading day.

13.2. Stock Withholding. The Committee, or its delegate(s), as permitted by
applicable law, in its sole discretion and pursuant to such procedures as it may
specify from time to time and to limitations of local law, may require or permit
a Participant to satisfy such tax withholding obligation or any other tax
liability legally due from the Participant, in whole or in part by (without
limitation) (a) paying cash, (b) electing to have the Company withhold otherwise
deliverable cash or Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld, (c) delivering to the Company
already-owned shares of the Company’s common stock having a Fair Market Value
equal to  the minimum amount required to be withheld or (d) withholding from
proceeds of the sale of otherwise deliverable Shares acquired pursuant to an
Award either through a voluntary sale or through a mandatory sale arranged by
the Company for the minimum amount required to be withheld.

14. TRANSFERABILITY.

14.1. Transfer Generally. Unless determined otherwise by the Committee or
pursuant to Section 14.2, an Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution. If the Committee makes an Award
transferable, including, without limitation, by instrument to an inter vivos or
testamentary trust in which the Awards are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift or by domestic relations order to
a Permitted Transferee, such Award will contain such additional terms and
conditions as the Committee deems appropriate. All Awards shall be exercisable:
(a) during the Participant’s lifetime only by (i) the Participant, or (ii) the
Participant’s guardian or legal   representative; (b) after the Participant’s
death, by the legal representative of the Participant’s heirs or legatees; and
(c) in the case of all awards except ISOs, by a Permitted Transferee.

14.2. Award Transfer Program. Notwithstanding any contrary provision of the
Plan, the Committee shall have all discretion and authority to determine and
implement the terms and conditions of any Award Transfer Program instituted
pursuant to this Section 14.2 and shall have the authority to amend the terms of
any Award participating, or otherwise eligible to participate in, the Award
Transfer Program, including (but not limited to) the authority to (a) amend
(including to extend) the expiration date, post-termination exercise period
and/or forfeiture conditions of any such Award, (b) amend or remove any
provisions of the Award relating to the Award holder’s continued Service to the
Company or its Parent, Subsidiary, or Affiliate, (c) amend the permissible
payment methods with respect to the  exercise or purchase of any such Award, (d)
amend the adjustments to be implemented in the event of changes in the
capitalization and other similar events with respect to such Award, and (e) make
such other changes to the terms of such Award as the Committee deems necessary
or appropriate in its  sole discretion. Notwithstanding anything to the contrary
in the Plan, in no event will the Committee have the right to determine and
implement the terms and conditions of any Award Transfer Program without
stockholder approval.

15. PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.

15.1. Voting and Dividends. No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant, except for any dividend equivalent rights permitted by an
applicable Award Agreement (“Dividend Equivalent Rights”). After Shares are
issued to the Participant, the Participant will be a stockholder and have all
the rights of a stockholder with respect to such Shares, including the right to
vote and receive all dividends or other distributions made or paid with respect
to such Shares; provided, that if such Shares are Restricted Stock, then any
new, additional or different securities the Participant may become entitled

 

--------------------------------------------------------------------------------

 

to receive with respect to such Shares by virtue of a stock dividend, stock
split or any other change in the corporate or capital structure of the Company
will be subject to the same restrictions as the Restricted Stock; provided,
further, that the Participant will have no right to retain such stock dividends
or stock distributions with respect to Shares that are repurchased at the
Participant’s Purchase Price or Exercise Price, as the case may be, pursuant to
Section 15.2. However, the Committee, in its discretion, may provide in the
Award Agreement evidencing any Award that the Participant shall be entitled to
Dividend Equivalent Rights with respect to the payment of cash dividends on
Shares underlying an Award during the period beginning on the date  the Award is
granted and ending, with respect to each Share subject to the Award, on the
earlier of the date on which the Award is exercised or settled or the date on
which it is forfeited. Such Dividend Equivalent Rights, if any, shall be
credited to the Participant in the form of additional whole Shares as of the
date of payment of such cash dividends on Shares.

15.2. Restrictions on Shares. At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) a right to repurchase (a “Right of
Repurchase”) a portion of any or all Unvested Shares held by a Participant
following such Participant’s termination of Service at any time within ninety
(90) days (or such longer or shorter time determined by the Committee) after the
later of the date Participant’s Service terminates and the date the Participant
purchases Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s Purchase Price or Exercise Price, as the case
may be.

16. CERTIFICATES. All Shares or other securities whether or not certificated,
delivered under this Plan will be subject to such stock transfer orders, legends
and other restrictions as the Committee may deem necessary or advisable,
including restrictions under any applicable U.S. federal, state or foreign
securities law, or any rules, regulations and other requirements of the SEC or
any stock exchange or automated quotation system upon which the Shares may be
listed or quoted and any non-U.S. exchange controls or securities law
restrictions to which the Shares are subject.

17. ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be  placed on the certificates. Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of the Participant’s obligation to the Company under the
promissory note; provided, however, that the Committee may  require or accept
other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant’s Shares
or other collateral. In connection with any pledge of the Shares, the
Participant will be required to execute and deliver a written pledge agreement
in such form as the Committee will from time to time approve. The Shares
purchased with the promissory note may be released from the pledge on a pro rata
basis as the promissory note is paid.

18. REPRICING; EXCHANGE AND BUYOUT OF AWARDS. Without prior stockholder
approval, the Committee may (a) reprice Options or SARs(and where such repricing
is a reduction in the Exercise Price of outstanding Options or SARs, the consent
of the affected Participants is not required provided written notice is provided
to them, notwithstanding any adverse tax consequences to them  arising from the
repricing), and (b) with the consent of the respective Participants (unless not
required pursuant to Section 5.9 of the Plan), pay cash or issue new Awards in
exchange for the surrender and cancellation of any, or all, outstanding Awards.

19. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable U.S. and
foreign federal and state securities and exchange control laws, rules and
regulations of any governmental body, and the requirements of any stock exchange
or automated quotation system upon which the Shares may then be listed or
quoted, as they are in effect on the date of grant of the Award and also on the
date of exercise or other issuance. Notwithstanding any other provision in this
Plan, the Company will have no obligation to issue or deliver certificates for
Shares under this Plan prior to: (a) obtaining any approvals from governmental
agencies that the Company determines are necessary or advisable; and/or (b)
completion of any registration or other qualification of such Shares under any
state or federal or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable. The Company will be under no
obligation to register the Shares with the SEC or to effect compliance with the
registration, qualification or listing

 

--------------------------------------------------------------------------------

 

requirements of any foreign or state securities laws, exchange control laws,
stock exchange or automated quotation system, and the Company will have no
liability for any inability or failure to do so.

20. NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent, Subsidiary or Affiliate or limit in any way the right of
the Company or any Parent, Subsidiary or Affiliate to terminate Participant’s
employment or other relationship at any time.

21. CORPORATE TRANSACTIONS.

21.1. Assumption or Replacement of Awards by Successor. In the event that the
Company is subject to a Corporate Transaction, outstanding Awards acquired under
the Plan shall be subject to the agreement evidencing the Corporate Transaction,
which need not treat all outstanding Awards in an identical manner. Such
agreement, without the Participant’s consent, shall provide for one or more of
the following with respect to all outstanding Awards as of the effective date of
such Corporate Transaction:

(a) The continuation of an outstanding Award by the Company (if the Company is
the successor entity).

(b) The assumption of an outstanding Award by the successor or acquiring entity
(if any) of such Corporate Transaction (or by its parents, if any), which
assumption, will be binding on all selected Participants; provided that the
exercise price and the number and nature of shares issuable upon exercise of any
such option or stock appreciation right, or any award that is subject to Section
409A of the Code, will be adjusted appropriately pursuant to Section 424(a) of
the Code.

(c) The substitution by the successor or acquiring entity in such Corporate
Transaction (or by its parents, if any) of equivalent awards with substantially
the same terms for such outstanding Awards (except that the exercise price and
the number and nature of shares issuable upon exercise of any such option or
stock appreciation right, or any award that is subject to Section 409A of the
Code, will be adjusted appropriately pursuant to Section 424(a) of the Code).

(d) The full or partial acceleration of exercisability or vesting and
accelerated expiration of an outstanding Award and lapse of the Company’s right
to repurchase or re-acquire shares acquired under an Award or lapse of
forfeiture rights with respect to shares acquired under an Award.

(e) The settlement of the full value of such outstanding Award (whether or not
then vested or exercisable) in cash, cash equivalents, or securities of the
successor entity (or its parent, if any) with a Fair Market Value equal to the
required amount, followed by the cancellation of such Awards; provided however,
that such Award may be cancelled if such Award has no value, as determined by
the Committee, in its discretion. Subject to Section 409A of the Code, such
payment may be made in installments and may be deferred until the date or dates
the Award would have become exercisable or vested. Such payment may be subject
to vesting based on the Participant’s continued service, provided that the
vesting schedule shall not be less favorable to the Participant than the
schedule under which the Award would have become vested or exercisable. For
purposes of this Section 21.1(e), the Fair Market Value of any security shall be
determined without regard to any vesting conditions that may apply to such
security.

(f) The cancellation of outstanding Awards in exchange for no consideration.

The Board shall have full power and authority to assign the Company’s right to
repurchase or re- acquire or forfeiture rights to such successor or acquiring
corporation. In addition, in the event such successor or acquiring corporation
refuses to assume, convert, replace or substitute Awards, as provided above,
pursuant to a Corporate Transaction, the Committee will notify the Participant
in writing or electronically that such Award will be exercisable for a period of
time determined by the Committee in its sole discretion, and such Award will
terminate upon the expiration of such period. Awards need not be treated
similarly in a Corporate Transaction. In addition, following a Corporate
Transaction, 100% of the total number of Shares subject to each Award held by an
Employee shall become vested if the holder is subject to an Involuntary
Termination within 12 months after the Corporate Transaction; it being

 

--------------------------------------------------------------------------------

 

understood that the vesting acceleration set forth in the preceding clause is in
addition to vesting of the Award or Shares that has occurred prior to the
Involuntary Termination, subject to the Participant executing a general release
(in a form prescribed by the Company) of all known and unknown claims that he or
she may then have against the Company or persons affiliated with the Company and
such release  has become effective and agreeing not to prosecute any legal
action or other proceeding based upon any  of such claims except to the extent
otherwise provided in an individual award agreement. The provisions of this
Section 21.1 shall apply to Awards outstanding on the Effective Date under the
Prior Plan; provided the vesting acceleration provisions set forth in any
employment agreement or letter or similar agreement between the Company and an
employee in effect on the Effective Date, to the extent more favorable to such
employee, will continue to apply to the equity awards held by the employee on
the Effective Date.

21.2. Assumption of Awards by the Company. The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either;
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan. Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant. In the event the Company assumes an award granted by another company, the
terms and conditions of such award will remain unchanged (except that the
Purchase Price or the Exercise Price, as the case may be, and the number and
nature of Shares issuable upon exercise or settlement of any such Award will be
adjusted appropriately pursuant to Section 424(a) of the Code). In the event the
Company elects to grant a new Option in substitution rather than assuming an
existing option, such new Option may be granted with a similarly adjusted
Exercise Price. Substitute Awards shall not be credited toward the number of
Shares authorized for grant under the Plan or authorized for grant to a
Participant in a calendar year.

21.3. Non-Employee Directors’ Awards. Notwithstanding any provision to the
contrary herein, in the event of a Corporate Transaction, the vesting of all
Awards granted to Non-Employee Directors shall accelerate and such Awards shall
become exercisable (as applicable) in full prior to the consummation of such
event at such times and on such conditions as the Committee determines.

22. ADOPTION AND STOCKHOLDER APPROVAL. This Plan shall be submitted for the
approval of the Company’s stockholders, consistent with applicable laws, within
twelve (12) months before or after the date this Plan is adopted by the Board.

23. TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided herein,
this Plan will become effective on the Effective Date and will terminate on
August 7, 2028. This Plan and all Awards granted hereunder shall be governed by
and construed in accordance with the laws of the State of Delaware (excluding
its conflict of law rules).

24. AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate or
amend this Plan in any respect, including, without limitation, amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan;
provided, however, that the Board will not, without the approval of the
stockholders of the Company, amend this Plan in any manner that requires such
stockholder approval; provided further, that a Participant’s Award shall be
governed by the version of this Plan then in effect at the time such Award was
granted.

25. NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the Board,
the submission of this Plan to the stockholders of the Company for approval, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock awards and
bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.

26. INSIDER TRADING POLICY. Each Participant who receives an Award shall comply
with any policy adopted by the Company from time to time covering transactions
in the Company’s securities by Employees, officers and/or directors of the
Company.

 

--------------------------------------------------------------------------------

 

27. ALL AWARDS SUBJECT TO COMPANY CLAWBACK OR RECOUPMENT POLICY. All Awards
shall be subject to clawback or recoupment pursuant to any compensation clawback
or recoupment policy adopted by the Board or required by law during the term of
Participant’s employment or other service with the Company that is applicable to
executive officers, employees, directors or other service providers of the
Company, and in addition to any other remedies available under such policy and
applicable law, may require the cancelation of outstanding Awards and the
recoupment of any gains realized with respect to Awards.

28. DEFINITIONS. As used in this Plan, and except as elsewhere defined herein,
the following terms will have the following meanings:

28.1. “Affiliate” means any person or entity that directly or indirectly through
one or more intermediaries controls, or is controlled by, or is under common
control with, the Company, including any general partner, managing member,
officer or director of the Company, in each case as of the date on which, or at
any time during the period for which, the determination of affiliation is being
made. For purposes of this definition, the term “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any person or entity, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management policies of such person or entity, whether through the ownership of
voting securities or by contract or otherwise.

28.2. “Award” means any award under the Plan, including any Option, Restricted
Stock, Stock Bonus, Stock Appreciation Right, Restricted Stock Unit or award of
Performance Shares.

28.3. “Award Agreement” means, with respect to each Award, the written or
electronic agreement between the Company and the Participant setting forth the
terms and conditions of the Award, and country-specific appendix thereto for
grants to non-U.S. Participants, which shall be in substantially a form (which
need not be the same for each Participant) that the Committee (or in the case of
Award agreements that are not used for Insiders, the Committee's delegate(s))
has from time to time approved, and will comply with and be subject to the terms
and conditions of this Plan.

28.4. “Award Transfer Program” means any program instituted by the Committee
which would permit Participants the opportunity to transfer any outstanding
Awards to a financial institution or other person or entity approved by the
Committee.

28.5. “Board” means the Board of Directors of the Company.

28.6. “Cause” means (i) an unauthorized use or disclosure by Participant of the
Company’s confidential information or trade secrets, which use or disclosure
causes material harm to the Company or is reasonably likely to cause material
harm to the Company, (ii) a material breach of any agreement between Participant
and the Company, (iii) a material failure to comply with the Company’s written
policies or rules that has caused or is reasonably likely to cause material
injury to the Company, its successor, or its affiliates, or any of their
business, (iv) conviction of, or plea of “guilty” or “no contest”  to, a felony
under the laws of the United States or any state thereof, (v) willful misconduct
that has caused or is reasonably likely to cause material injury to the Company,
its successor, or its affiliates, or any of their business, (vi) embezzlement,
(vii) failure to cooperate with the Company in any investigation or formal
proceeding if the Company has requested Participant’s reasonable cooperation,
(viii) violation of any applicable federal, state or foreign statutes or laws
that govern or regulate employment, pharmaceutical drugs or securities,
including but not limited to the laws enforced by the federal Equal Employment
Opportunity Commission, Department of Labor, Food and Drug Administration,
Securities and Exchange Commission and Department of Justice or (ix) a continued
failure to perform assigned duties after receiving written notification of such
failure from the Company’s Chief Executive Officer; provided that Participant
must be provided with written notice of Participant’s termination for “Cause”
and Participant must be provided with a thirty (30) day period following
Participant’s receipt of such notice to cure the event(s) that trigger “Cause,”
with the Company’s Chief Executive Officer making the final determination
whether Participant has cured any Cause. The determination as to whether a
Participant is being terminated for Cause shall be made in good faith by the
Company and shall be final and binding on the Participant. The foregoing
definition does not in any way limit the Company’s ability to terminate a
Participant’s employment or consulting relationship at any time as provided in
Section 20 above, and the term “Company” will be interpreted to include any
Parent, Subsidiary or Affiliate, as appropriate. Notwithstanding the foregoing,
the foregoing definition of

 

--------------------------------------------------------------------------------

 

“Cause” may, in part or in whole, be modified or replaced in each individual
employment agreement or Award Agreement with any Participant, provided that such
document supersedes the definition provided in this Section 28.6.

28.7. “Code” means the United States Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.

28.8. “Committee” means the Compensation Committee of the Board or those persons
to whom administration of the Plan, or part of the Plan, has been delegated as
permitted by law.

28.9. “Common Stock” means the common stock of the Company.

28.10. “Company” means Aeglea BioTherapeutics, Inc., or any successor
corporation.

28.11. “Consultant” means any person, including an advisor or independent
contractor, engaged by the Company or a Parent, Subsidiary or Affiliate to
render services to such entity.

28.12. “Corporate Transaction” means the occurrence of any of the following
events: (a) any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by the Company’s then-outstanding voting securities; provided, however, that for
purposes of this subclause (a) the acquisition of additional securities by any
one Person who is considered to own more than fifty  percent (50%) of the total
voting power of the securities of the Company will not be considered a Corporate
Transaction; (b) the consummation of the sale or disposition by the Company of
all or substantially all of the Company’s assets; (c) the consummation of a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation;
(d) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the Company)
or (e) a change in the effective control of the Company that occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by members of the Board whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. For purpose of this subclause (e), if any Person is considered to be
in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Corporate Transaction.
For purposes of this definition, Persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company. Notwithstanding the foregoing, to the extent that any amount
constituting deferred compensation (as defined in Section 409A of the Code)
would become payable under this Plan by reason of a Corporate Transaction, such
amount shall become payable only if the event constituting a Corporate
Transaction would also qualify as a change in ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company, each as defined within the meaning of Code Section 409A, as it
has been and may be amended from time to time, and any proposed or final
Treasury Regulations and IRS guidance that has been promulgated or may be
promulgated thereunder from time to time.

28.13. “Director” means a member of the Board.

28.14. “Disability” means in the case of incentive stock options, total and
permanent disability as defined in Section 22(e)(3) of the Code and in the case
of other Awards, that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.

28.15. “Effective Date” means the day immediately prior to the date of the
underwritten initial public offering of the Company’s Common Stock pursuant to a
registration statement that is declared effective by the SEC.

28.16. “Employee” means any person, including Officers and Directors, employed
by the Company or any Parent, Subsidiary or Affiliate. Neither service as a
Director nor payment of a director’s fee by the Company will be

 

--------------------------------------------------------------------------------

 

sufficient to constitute “employment” by the Company.

28.17. “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.

28.18. “Exchange Program” means a program pursuant to which (a) outstanding
Awards are surrendered, cancelled or exchanged for cash, the same type of Award
or a different Award (or combination thereof) or (b) the exercise price of an
outstanding Award is increased or reduced.

28.19. “Exercise Price” means, with respect to an Option, the price at which a
holder may purchase the Shares issuable upon exercise of an Option and with
respect to a SAR, the price at which the SAR is granted to the holder thereof.

28.20. “Fair Market Value” means, as of any date, the value of a share of the
Company’s Common Stock determined as follows:

(a) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Committee deems reliable;

(b) if such Common Stock is publicly traded but is neither listed nor admitted
to trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street Journal
or such other source as the Committee deems reliable;

(c) in the case of an Option or SAR grant made on the Effective Date, the price
per share at which shares of the Company’s Common Stock are initially offered
for sale to the public by the Company’s underwriters in the initial public
offering of the Company’s Common Stock pursuant to a registration statement
filed with the SEC under the Securities Act; or

(d) if none of the foregoing is applicable, by the Board or the Committee in
good faith.

28.21. “Good Reason” means, without the Participant’s consent, (i) a material
reduction in the Participant’s level of responsibility and/or scope of
authority, (ii) a reduction by more than 10% in Participant’s base salary (other
than a reduction generally applicable to Participant officers of the Company and
in generally the same proportion as for the Participant), or (iii) relocation of
the Participant’s principal workplace by more than thirty-five (35) miles from
Participant’s then current place of employment. For the purpose of clause (i), a
change in responsibility shall not be deemed to occur (A) solely because
Participant is part of a larger organization or (B) solely because of a change
in title.  For  the Participant to receive the benefits under this Agreement as
a result of a voluntary resignation under  this subsection (e), all of the
following requirements must be satisfied: (1) the Participant must provide
notice to the Company of his or her intent to assert Good Reason within sixty
(60) days of the initial existence of one or more of the conditions set forth in
subclauses (i) through (iii); (2) the Company will have thirty (30) days (the
“Company Cure Period”) from the date of such notice to remedy the condition and,
if it does so, the Participant may withdraw his or her resignation or may resign
with no benefits; and (3) any termination of employment under this provision
must occur within ten (10) days of the earlier of expiration of the Company Cure
Period or written notice from the Company that it will not undertake to cure the
condition set forth in subclauses (i) through (iii). Should the Company remedy
the condition as set forth above and then one or more of the conditions arises
again within twelve months following the occurrence of a Change in Control, the
Participant may assert Good Reason again subject to all of the conditions set
forth herein.

28.22. “Insider” means an officer or director of the Company or any other person
whose transactions in the Company’s Common Stock are subject to Section 16 of
the Exchange Act.

28.23. “Involuntary Termination” means either (a) termination of Service without
Cause or (b) resignation from Service for Good Reason.

28.24. “IRS” means the United States Internal Revenue Service.

 

--------------------------------------------------------------------------------

 

28.25. “Non-Employee Director” means a Director who is not an Employee of the
Company or any Parent, Subsidiary or Affiliate.

28.26. “Option” means an award of an option to purchase Shares pursuant to
Section 5.

28.27. “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if each of such corporations other
than the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

28.28. “Participant” means a person who holds an Award under this Plan.

28.29. “Performance Award” means cash or stock granted pursuant to Section 10 or
Section 12 of the Plan.

28.30. “Performance Factors” means any of the factors selected by the Committee
and specified in an Award Agreement, from among the following objective
measures, either individually, alternatively or in any combination, applied to
the Company as a whole or any business unit or Subsidiary, either individually,
alternatively, or in any combination, on a GAAP or non-GAAP basis, and measured,
to the extent applicable on an absolute basis or relative to a pre-established
target, to determine whether the performance goals established by the Committee
with respect to applicable Awards have  been satisfied:

(a) Profit Before Tax;

(b) Sales;

(c) Expenses;

(d) Billings;

(e) Revenue;

(f) Net revenue;

(g) Earnings (which may include earnings before interest and taxes, earnings
before taxes, net earnings, stock-based compensation expenses, depreciation and
amortization);

(h) Operating income;

(i) Operating margin;

(j) Operating profit;

(k) Controllable operating profit, or net operating profit;

(l) Net Profit;

(m) Gross margin;

(n) Operating expenses or operating expenses as a percentage of revenue;

(o) Net income;

(p) Earnings per share;

(q) Total stockholder return;

 

--------------------------------------------------------------------------------

 

(r) Market share;

(s) Return on assets or net assets;

(t) The Company’s stock price;

(u) Growth in stockholder value relative to a pre-determined index;

(v) Return on equity;

(w) Return on invested capital;

(x) Cash Flow (including free cash flow or operating cash flows)

(y) Balance of cash, cash equivalents and marketable securities;

(z) Cash conversion cycle; (aa) Economic value added;

(bb) Individual confidential business objectives; (cc) Contract awards or
backlog;

(dd) Overhead or other expense reduction; (ee) Credit rating;

(ff) Completion of an identified special project;

(gg) Completion of a joint venture or other corporate transaction; (hh)
Strategic plan development and implementation;

(ii) Succession plan development and implementation; (jj) Improvement in
workforce diversity;

(kk) Employee satisfaction; (ll) Employee retention;

(mm) Customer indicators and satisfaction; (nn) New product invention or
innovation;

(oo) Research and development expenses;

(pp) Attainment of research and development milestones; (qq) Improvements in
productivity;

(rr) Bookings;

(ss) Working-capital targets and changes in working capital; and (tt) Attainment
of objective operating goals and employee metrics.

The Committee may, in recognition of unusual or non-recurring items such as
acquisition-related activities or changes in applicable accounting rules,
provide for one or more equitable adjustments (based on objective standards) to
the Performance Factors to preserve the Committee’s original intent regarding
the Performance Factors at the time of the initial award grant. It is within the
sole discretion of the Committee to make or not make any such equitable
adjustments.

28.31. “Performance Period” means one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Factors will be measured for the purpose
of determining a Participant’s right to, and the payment of, a Performance
Award.

28.32. “Performance Share” means an Award granted pursuant to Section 10 or
Section 12 of the Plan, the payment of which is contingent upon achieving
certain performance goals established by the Committee.

 

--------------------------------------------------------------------------------

 

28.33. “Performance Unit” means a right granted to a Participant pursuant to
Section 10 or Section 12, to receive Stock, the payment of which is contingent
upon achieving certain performance goals established by the Committee”

28.34. “Permitted Transferee” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships) of the Employee, any person
sharing the Employee’s household (other than a tenant or employee), a trust in
which these persons (or the Employee) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than 50% of the voting interests.

28.35. “Plan” means this Aeglea BioTherapeutics, Inc. 2016 Equity Incentive
Plan, as amended.

28.36. “Purchase Price” means the price to be paid for Shares acquired under the
Plan, other than Shares acquired upon exercise of an Option or SAR.

28.37. “Restricted Stock Award” means an award of Shares pursuant to Section 6
or Section 12 of the Plan, or issued pursuant to the early exercise of an
Option.

28.38. “Restricted Stock Unit” means an Award granted pursuant to Section 9 or
Section 12 of the Plan.

28.39. “SEC” means the United States Securities and Exchange Commission.

28.40. “Securities Act” means the United States Securities Act of 1933, as
amended.

28.41. “Service” shall mean service as an Employee, Consultant, Director or
Non-Employee Director, to the Company or a Parent, Subsidiary or Affiliate,
subject to such further limitations as may be set forth in the Plan or the
applicable Award Agreement. An Employee will not be deemed to have ceased to
provide Service in the case of (a) sick leave, (b) military leave, or (c) any
other leave of absence approved by the Company; provided, that such leave is for
a period of not more than 90 days (x) unless reemployment upon the expiration of
such leave is guaranteed by contract or statute, or (y) unless provided
otherwise pursuant to formal policy adopted from time to time by the Company’s
Board and issued and promulgated to employees in writing. In the case of any
Employee on an approved leave of absence or a reduction in hours worked (for
illustrative purposes only, a change in schedule from that of full-time to
part-time), the Committee may make such provisions respecting suspension of  or
modification to vesting of the Award while on leave from the employ of the
Company or a Parent, Subsidiary or Affiliate or during such change in working
hours as it may deem appropriate, except that in no event may an Award be
exercised after the expiration of the term set forth in the applicable Award
Agreement. In the event of military leave, if required by applicable laws,
vesting shall continue for the longest period that vesting continues under any
other statutory or Company approved leave of absence and, upon a Participant’s
returning from military leave (under conditions that would entitle him or her to
protection upon such return under the Uniform Services Employment and
Reemployment Rights Act), he or she shall be given vesting credit with respect
to Awards to the same extent as would have applied had the Participant continued
to provide Service to the Company throughout the leave on the same terms as he
or she was providing Service immediately prior to such leave. An employee shall
have terminated employment as of the date he or she ceases to provide Service
(regardless of whether the termination is in breach of local employment laws or
is later found to be invalid) and employment shall not be extended by any notice
period or garden leave mandated by local law, provided however, that a change in
status from an employee to a consultant or advisor shall not terminate the
service provider’s Service, unless determined by the Committee, in its
discretion. The Committee will have sole discretion to determine whether a
Participant has ceased to provide Service and the effective date on which the
Participant ceased to provide Service.

28.42. “Shares” means shares of Common Stock and the common stock of any
successor entity.

28.43. “Stock Appreciation Right” means an Award granted pursuant to Section 8
or Section 12 of the Plan.

28.44. “Stock Bonus” means an Award granted pursuant to Section 7 or Section 12
of the Plan.

 

--------------------------------------------------------------------------------

 

28.45. “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

28.46. “Treasury Regulations” means regulations promulgated by the United States
Treasury Department.

28.47. “Unvested Shares” means Shares that have not yet vested or are subject to
a right of repurchase in favor of the Company (or any successor thereto).

 

 